CREDIT AGREEMENT Dated as of October 24, 2011 among TRACTOR SUPPLY COMPANY, as Borrower, AND CERTAIN SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO, as Guarantors, THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO BANK OF AMERICA, N. A., as Administrative Agent, U.S. BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents AND FIFTH THIRD BANK and REGIONS BANK, as Co-Documentation Agents MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Lead Arranger and Book Manager TABLE OF CONTENTS ARTICLE IDEFINITIONS 1 Definitions 1 Computation of Time Periods. 21 Accounting Terms 21 Letter of Credit Amounts 21 ARTICLE IICREDIT FACILITIES 23 Revolving Loans 23 Letter of Credit Subfacility 25 Swingline Loans Subfacility 32 ARTICLE IIIOTHER PROVISIONS RELATING TO CREDIT FACILITIES 34 Default Rate 34 Extension and Conversion 34 Prepayments 35 Termination, Reduction or Increase of Revolving Committed Amount 35 Fees 36 Capital Adequacy 38 Inability to Determine Rates 38 Illegality. 38 Increased Costs 39 Mitigation Obligations, Etc 39 Taxes 40 Compensation 42 Pro Rata Treatment 42 Sharing of Payments 44 Payments, Computations; Retroactive Adjustments of Applicable Rate 44 Evidence of Debt 45 Cash Collateral 46 Defaulting Lenders 47 ARTICLE IVGUARANTY 49 The Guaranty 49 Obligations Unconditional 49 Reinstatement 50 Certain Additional Waivers 50 Remedies 50 Rights of Contribution 50 Guarantee of Payment; Continuing Guarantee 50 ARTICLE VCONDITIONS 51 Closing Conditions 51 Conditions to all Extensions of Credit 52 i ARTICLE VIREPRESENTATIONS AND WARRANTIES 54 Financial Condition 54 No Material Change 54 Organization and Good Standing 54 Power; Authorization; Enforceable Obligations 54 No Conflicts 55 Ownership 55 [Intentionally Omitted.] 55 Litigation 55 Taxes 55 Compliance with Law 56 ERISA 56 Subsidiaries 57 Governmental Regulations, Etc 57 Purpose of Loans and Letters of Credit 58 Environmental Matters 58 Intellectual Property 59 Solvency 59 Investments 59 Disclosure 59 No Burdensome Restrictions 59 Brokers’ Fees 59 Labor Matters 59 ARTICLE VIIAFFIRMATIVE COVENANTS 60 Financial Statements 60 Preservation of Existence and Franchises 62 Books and Records 63 Compliance with Law 63 Payment of Taxes and Other Indebtedness 63 Insurance 63 Maintenance of Property 63 Performance of Obligations 63 Use of Proceeds 64 Audits/Inspections 64 Financial Covenants 64 Additional Guarantors 64 Environmental Laws 64 ii ARTICLE VIIINEGATIVE COVENANTS 65 Indebtedness 65 Liens 66 Nature of Business 66 Consolidation, Merger, Dissolution, etc 66 Asset Dispositions 66 Investments 66 Restricted Payments 66 Prepayments of Indebtedness, etc 67 Transactions with Affiliates 67 Fiscal Year; Organizational Documents 67 Limitation on Restricted Actions 67 Ownership of Subsidiaries 67 Sale Leasebacks 67 No Further Negative Pledges 67 ARTICLE IXEVENTS OF DEFAULT 68 Events of Default 68 Acceleration; Remedies 70 Allocation of Payments After Acceleration 70 ARTICLE XAGENCY PROVISIONS 72 Appointment and Authorization of Administrative Agent 72 Rights as a Lender 72 Delegation of Duties 72 Exculpatory Provisions 72 Reliance by Administrative Agent 73 Resignation of Administrative Agent 73 Non-Reliance by Administrative Agent and Other Lenders 74 No Other Duties, Etc 74 Administrative Agent May File Proofs of Claim 74 Guaranty Matters 75 ARTICLE XIMISCELLANEOUS 76 Notices; Effectiveness; Electronic Communications 76 Right of Set-Off. 77 Successors and Assigns 78 No Waiver; Remedies Cumulative; Enforcement 81 Expenses; Indemnity; Damage Waiver 82 Amendments, Waivers and Consents 84 Counterparts. 85 Headings 85 Survival of Representations and Warranties 85 Governing Law; Submission to Jurisdiction; Venue 86 Severability 86 Entirety 87 Binding Effect; Termination 87 Treatment of Certain Information; Confidentiality 87 Use of Sources 88 Conflict. 88 US PATRIOT Act Notice 88 No Advisory or Fiduciary Responsibility 89 Replacement of Lenders 89 Interest Rate Limitation 90 Electronic Execution of Assignments and Certain Other Documents 90 iii SCHEDULES Schedule1.1(a) Existing Letters of Credit Schedule1.1(b) Liens Schedule2.1(a)
